Citation Nr: 1802031	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.   14-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION


The Veteran served on active duty from November 1980 to October 1990. 

This matter comes before the Board of Veterans' Appeals from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California.  

In his appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in December 2016, but he did not appear for that hearing.  To date, the Veteran has not requested that his hearing be rescheduled.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.702 (d)(2017).

The Veteran filed a substantive appeal on the issues of entitlement to service connection for hearing loss in his right and left ear, entitlement to service connection for tinnitus, and entitlement to service connection for hepatitis B.  These issues were granted in a February 2014 and March 2016 rating decisions.  Therefore, these issues are no longer before the Board.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's acquired psychiatric disorder was not manifest during service.

3.  Symptoms delusions were not chronic in service or continuous after service separation.

4. The Veteran's delusional disorder did not manifest to a compensable degree within one year of separation from service. 

5.  The Veteran's psychiatric disorders are not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval, or air service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304 (f).  If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire.  Id.  

Service connection may also be granted for a psychosis when it is shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2016).  According to 38 C.F.R. § 3.384 (2017), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013). 

On the other hand, personality disorders are not compensable diseases or injuries within the meaning of Veterans' benefits law.  38 C.F.R. §§ 3.303 (c), 4.9 (2017); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the Veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his claimed acquired psychiatric disorder, to include PTSD is a result of his military service.

The Veteran's service treatment records (STRs) contain no complaints of, treatment for or diagnosis of symptoms related to an acquired psychiatric disorder.  

Post service records reveal that the Veteran was diagnosed with PTSD.  A March 2008 VA mental health assessment diagnosed the Veteran with an adjustment disorder.  An August 2012 VA psychiatry note, documented that the Veteran was diagnosed with depression, PTSD, and psychosis.  

In August 2012, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he had sleep problems, panic attacks, and depression.  The Veteran indicated that he felt people were after him.  He denied any suicidal and homicidal ideations.  The Veteran reported that he did not participate in any combat activity.  The examiner indicated that he reviewed the claims file and medical records.  The examiner opined that the Veteran did not have a diagnosis of PTSD that conforms to DSM-5.  The examiner diagnosed the Veteran with delusional disorder and alcohol dependence.  The examiner noted that the symptoms of nonbizarre, persecutory delusions were attributed to his delusion disorder.  He further commented that the Veteran's delusions did not meet the criteria for schizophrenia.  
	
In April 2016, the Veteran was afforded another VA examination.  The Veteran reported that he participated in a training exercise in Korea when he encountered hostile opponents who did not know that they were in a training exercise without real bullets.  The Veteran reported that he felt people were out to get him.  He also reported that he was not sure who but he felt that others were often following or spying on him The examiner indicated that he reviewed the Veteran's claims file.  The examiner opined that the Veteran did not meet the DSM-5 criteria for PTSD.  The examiner indicated that the Veteran had the following symptoms, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, as forgetting names, directions or recent events, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstance, including work or a work like setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and persistent delusions or hallucinations.   The Veteran's symptoms caused him to have an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner opined that it was less likely than not that the Veteran had a diagnosis of PTSD.  She further opined that the Veteran's delusional disorder and alcohol use disorder was unrelated to his military service.  She commented that her opinion was based on thorough C-file review, review of all available medical records and current peer reviewed medical literature.  She noted that the Veteran was currently prescribed Zyprexa and Prozac to treat delusions, depression, and anxiety.   

The Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  To that end, regardless of the Veteran's claimed stressors, his claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Here, VA examiners have consistently found that the Veteran did not meet the criteria for a PTSD diagnosis.  As to the Veteran's lay statements, while Veteran is competent to testify as to some matters of diagnosis and etiology, the question of whether a Veteran has a diagnosis of PTSD is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304 (f) (specifically requiring medical evidence diagnosing PTSD).  Consequently, the Veteran's statements as to whether he has a diagnosis of PTSD are not competent.

Next, the Board finds that the Veteran's psychiatric disorders were not chronic in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  In a March 1987 VA periodic medical examination, the Veteran had a normal clinical psychiatric evaluation and a psychiatric disorder was not noted.  As such, symptoms of a psychiatric disorder were not chronic in service.

The Board further finds that the Veteran's symptoms of delusions have not been continuous since service separation.  The Veteran was not diagnosed with a delusional disorder until August 2012, nearly 20 years after his military service.  The Board finds that this evidence tends to show that the Veteran's symptoms of delusions began many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  For these reasons, the Board finds that the Veteran's psychiatric disorder did not manifest to a compensable degree within one year from service separation and symptoms of a psychiatric disorder have not been continuous since service separation.  

Next, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorders are related to service.  The evidence includes an August 2012 and an April 2016 VA examination reports.  The August 2012 and April 2016 VA examiners indicated that they reviewed the record and interviewed the Veteran.  Both VA examiners opined that the Veteran did not have PTSD.  The April 2016 VA examiner opined that the Veteran's delusional disorder and alcohol use disorder was unrelated to his military service.  The examiner commented that her opinion was based on thorough C-file review, review of all available medical records and current peer reviewed medical literature.  

The Board has also considered the Veteran's statements regarding his belief that his psychiatric disorders are related to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorder of delusion, mental disorder, or PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  These psychiatric disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other psychiatric disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder claimed as PTSD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


	ORDER

Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) is denied.  



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


